Bell, P. J.,
concurring:
The very able and convincing opinion filed by my colleague, Judge von Moschziskek, wherein he most exhaustively reviews the legal authorities and considers the questions involved in their various phases, renders my labor in writing this opinion one of mere supererogation. In this opinion no attempt will be made to discuss the matter except in a most general way, and, in fact, it will contain, in effect, a mere summarization of the conclusions reached by my said colleague after a most elaborate and satisfactory review by him of the subject.
• The first question argued before us was the right of the state treasurer to object to paying warrants drawn by the proper officer, namely, the auditor general, under the provisions of an act of assembly duly passed, out of moneys specifically appropriated for that purpose. The attorney general contended that the state treasurer was in such a case a mere ministerial officer, bound to pay out the money, not competent to question *413the constitutionality of the will of the'legislature, evidenced by a statute regularly enacted. Mr. Carson, in effect, sought to liken the state treasurer to the disbursing officer of a corporation. If the board of directors had duly authorized the expenditure, and the warrant was properly drawn, most certainly such disbursing officer would not be allowed to refuse payment because he doubted whether the directors had acted -wisely in making the expenditure. The argument of the attorney general is not without some seeming plausibility, but its vice consists in losing sight of the fact that the state treasurer is a high official, sworn to protect the constitution, and an unconstitutional statute is a nullity, gives no authority, extends no protection, and is binding on no one.
It may be that the doctrine contended for by Mr. Carson is applicable to the case of an inferior officer, whose duties are entirely ministerial, but the weight of authority, as shown by the review of the adjudicated cases contained in the opinion of Judge VON Moschziskejr, is that it is inapplicable to the case of a state treasurer.
The attorney general justified his course in raising this preliminary question by reason of his fear that the establishment of a contrary doctrine might result in a constant clash and a mischievous friction between the various branches of the state government. That such fear is groundless is shown by the fact that in the thirty year's elapsing since the passage of our state constitution, the state treasurer, so far as we learn from reported cases, has only in very rare instances questioned the authority of the legislature. In at least one of said rare instances, namely, Com. ex rel. Wolfe v. Butler, 99 Pa. 535, the state treasurer declined to pay on the advice of the attorney general.
The second question for decision may be briefly stated thus: Is the Act of April 14, 1903, P. L. 175, unconstitutional and invalid as respects judges in commission at the date of its going into operation so far as it attempts to increase the salaries of said judges ?
The argument against the constitutionality of said act is founded on section 13, article III, of the state constitution, which reads as follows : “ No law shall extend the term of any public officer, or increase or diminish his salary or emoluments after his election or appointment.”
*414Unquestionably judges are public officers, and if the said section IB contained the only reference to their salaries, its mere citation would be conclusive; such salaries could not be increased after election or appointment. But a constitution is not to be construed by concentrating the focus of our vision on a single provision of the instrument; a broad view must be taken of all its provisions and stipulations; and in case of conflict between different sections, that construction must he adopted which will reconcile the apparent inconsistencies, and, if possible, allow each particular section to stand. If any authority is needed for this legal proposition, which is founded on common sense as well as reason, it will be found in the opinion of my colleague.
Turning then to the constitution and viewing it as a whole, we find that the salaries of judges are particularly provided for in section 18 of article Y. This section is headed, “ compensation of Judges,” and its language is as follows: “The judges of the Supreme Court, and the judges of the several courts of common pleas, and all other judges required to be learned in the law, shall, at stated times, receive for their services an adequate compensation, which shall be fixed by law and paid by the State. They shall receive no other compensation, fees or perquisites of office for their services from any source, nor hold any other office of profit under the United States, this State or any other state.”
It is significant that the constitution only contains specific reference to the salaries of two other classes of public officers, namely, magistrates of the city of Philadelphia, section 12, article V, and county officers, section 5, article XIV. And such specific reference in each of said two instances had in view the abolishment, so far as might be, of the system of compensating officers by fees, which system was pernicious as affording a constant temptation to extort illegal perquisites.
Bearing in mind the absence of all other provisions as to salaries, except in the case of judges, and the careful and emphatic language with which such latter salaries are guarded, would it not strike even the lay mind that there must be some reason for such specific action in the matter of the compensation of judges ?
And if, in addition, we remember that the word “ adequate, ” *415used in connection with judges’ salaries, was the creation of Alexander Hamilton to meet the contingency that the purchasing power of money might vary, the business of courts and the living expenses of judges might increase, and that their term of office was much longer than that of any other officials, the reason for such specific reference to their salaries becomes apparent.
The idea that said salaries are to be deemed in a class by themselves is further strengthened when we ascertain that said section 18 of article Y is almost a literal rescript of a similar provision in our state constitutions of 1790 and 1838 (with certain changes, shown by my colleague to be immaterial), and that the legislature, while said constitutions were in force, had on several occasions increased the salaries of judges in commission, and that our Supreme Court had justified such increase by reason of the peculiar and emphatic language of said section.
When the framers of the present constitution saw fit to readopt the language found in former constitutions, which language had been judicially construed, they knew or ought to have known that the familiar legal rule would apply, that judicial construction follows and is engrafted on an expression repeated in a subsequent instrument, and no language used in debates or manifesto issued by some committee should be allowed to alter such legal rule.
As shown by the authorities cited by my colleague, it is a rule of judicial construction, that when there is a conflict between a general intent and a specific enactment, the general intent must yield rather than the specific enactment. In the present instance the general intent, as shown by section 13, article III, is that no law shall increase the salary of a public officer after his appointment. The specific intent, for reasons which we have stated, is that in the peculiar cases of judges, their salaries may be increased.
But it is said that the debates of the founders of the constitution show that a majority of the members of that body supposed that the provisions of section 13, article III, did apply to the salaries of judges, and this was the main burden of the very able and plausible argument of Mr. Gilbert, counsel for the state treasurer. A reading of said debates does show *416that the advocates of the right to increase the salaries of the judges did fear that such might be the case, and to provide against such a contingency, they offered amendments which failed to be adopted; but, on the other hand, the enemies of a right to an increase of judicial salary feared that said section 13 might not affect judicial salaries, and sought to amend so that the language would be positive and unequivocal; and further sought to amend section 18 of article Y by an express provision against the increase of salaries ; but their efforts to so amend likewise failed. It was, as Mr. Carson put it in his argument, an attack and a repulse, a counter attack and a counter repulse.
But grant, for the sake of the argument, that a majority of the members of the convention did suppose that their work warranted the construction placed on it by Mr. Gilbert on behalf of the state treasurer. As my colleague has shown by the citation of numerous authorities, we are not to resort to the debates of a constitutional convention for the true construction of the written paper. The question is not what they thought or imagined they meant, but what is the legal import of the language with which they saw fit to clothe their thoughts ? To rule otherwise would be to render a constitutional provision as susceptible of two constructions as were the oracles of Delphi.
Mr. Gilbert laid considerable stress on the report of a committee, a copy of which with commendable diligence he unearthed in a comparatively rare book, to wit: the Journal of the Constitutional Convention. But in laying such stress on such report he loses sight of the main and prominent features of the proposed constitution, which prominent features were called to the attention of the people of Pennsylvania before they voted on said instrument in 1873.
One of said main features, a radical change from former constitutions, was the idea of generality and uniformity. The Pamphlet Laws in the ’60’s and ’70’s had grown bulky with special legislation, ranging from the charter of the Credit Mobilier to an act giving a constable of some remote township fees in excess of those received by his fellow peace officers. To remedy tins evil the language of the constitution enjoined generality and uniformity of legislation on the same classes *417of subjects ; and as my colleague shows, uniformity of operation in the matter of laws relating to courts and judges.
Error assigned was the order of the court.
Lyman L. Gilbert and William B. Broomall, with them Ward It. Bliss, for appellant.
A judge is a public officer lawfully appointed to decide litigated questions according to law: Bouvier’s Law Dictionary; 17 Am. & Eng. Ency. of Law, 716; *418Anderson’s Dictionary of Law, 575; Com. v. Gamble, 62 Pa. 343.
*417But if we adopt the contention urged on behalf of the state treasurer, we are driven to a condition, not of uniformity, but of inequality, and that of the most unreasonable and absurd character. What would be thought of a railroad which paid its youngest engineer, recently promoted from a fireman, and intrusted only with the handling of a shifting engine, a greater salary than that paid the veteran train runner, intrusted with the lives of hundreds of passengers, and guiding the swiftly moving express train with a skill gained by years of experience?
But we are forced to such an unreasonable and absurd condition of affairs if we adopt the construction contended for by the respondent.' In such event, were John Bannister Gibson on the supreme bench to-day, for the balance of his life the state of Pennsylvania would be compelled to pay him a smaller compensation than that accorded to the most recently appointed justice. If Peabson and Elwell were still sitting as trial judges, despite their learning, experience and eminent fitness, shown by long years of arduous judicial labor, we would be powerless to pay them a salary equal to that received by the young judge just elected, whose fitness was an unknown quantity, and who was devoid of any judicial experience. Surely a construction which would lead to such results—results which would be deplored by the conservative citizens of our commonwealth—ought not to be adopted unless it is expressly so written ; but, as my colleague has shown, it is not so written, and if we are in doubt as' to the true construction to be adopted, such doubt must be resolved in favor of the constitutionality of the law.
A writ of mandamus is therefore awarded, as per formal order herewith filed.
*418As judges are public officers, the only rational conclusion that can be reached is that they, with respect to their salaries, are under the direction and control of the provisions of section 13 of article III of the constitution.
The position which has been taken by those who oppose our contention is that an adequate compensation cannot be made for a judge unless the legislature is at liberty at all times to change it to meet the exigencies of conditions. Unless the legislature has such power it is impossible for them to obey the mandate and provide an adequate compensation, and, therefore, the mandate will be unperformed.
A consideration of this position suggests the inquiry as to how frequently the legislature should have the power to change the compensation. The compensation cannot be ordained for each one of the judges, no matter how valuable his services may be, nor how much it may cost him to live. The compensation cannot be ordained at more frequent periods than two years and it, therefore, comes to this that the adequate compensation must be fixed by general law applying to all of the judges in classes and applicable for a term of years.
Why may not a full effect be given to both of these clauses ? Why may not an adequate compensation be provided for a judge for a term of twenty-one years, or for a term of ten years, as well as for a term of two years intervening between two sessions of the legislature ? The adequate compensation must be fixed in advance and stated times ordained for its payment. It must be fixed by law. The adequacy’ or sufficiency of the compensation must be determined by the legislature. It must be a legislative judgment formed in advance of the services rendered, based upon all of the pertinent considerations. If the trend of adequate consideration is upward, more allowance will be made for a long term than a short one. An adequate compensation for a term of ten or twenty-one years would result in giving a judge something more than sufficient for the earlier years of his service, and something less then sufficient for the later years of his service, and still the adequacy of compensation for the entire term be preserved. In this view there is nothing anomalous in a new incumbent receiving more per *419annum than an old incumbent. Both of them may be receiving an adequate compensation graded for a long term. An adequate compensation for service is the meeting point between the strife of the person who receives the service and the person who renders it. The person who receives the service is moved by the value to him of that which he gets, and the person who renders the service is moved by the time he has to work to produce that which he gives. Both presuppose tha,t the compensation must be sufficient to enable the producer to live ; otherwise the receiver could get nothing and the producer could give nothing. A compensation may be more than adequate or less than adequate. Adequate, according to the Century .Dictionary, is “ equal to requirement or occasion; commensurate; fully sufficient, suitable or fit.” The primary meaning of adequate is “ equal to,” with a secondary meaning of “ fully ” and may, therefore, be properly defined as “ fully equal to.” It is derived from the Latin verb “ adaequare,” which signifies “ to make equal to.” The verb is composed of the preposition ad, “ to,” and the adjective aequus, “ that extends or lies in a horizontal direction, plain, even, level, flat.” A compensation is adequate in the mind of the employer when it is fully equal to the value of the thing he gets, and in the mind of the employee when it is fully equal to the time and labor he gives.
Although the 17th section of the schedule to the constitution directed that the fixing of the judicial salaries should take place at the first session of the legislature, it would be but sticking in the bark to hold that a failure to do this at the first session would invalidate the act when it might subsequently be done.
The Act of June 8, 1881, P. L. 56, fixing the salaries of the judges of the Supreme Court, the Act of June 4, 1883, P. L. 74, fixing the salaries of the judges of the court of common pleas, and the Act of June 13, 1883, P. L. 91, increasing the salaries of the judges of the orphans’ court covered the whole field of the constitutional mandate and carried out the direction of the schedule. The legislature is to decide what is an adequate compensation for judges : Commonwealth v. Mann, 5 W. & S. 403.
A constitution is not to receive a technical construction like a common-law instrument or a statute. It is to be inter*420preted so as to carry out the great principles of the government, not to defeat them: Commonwealth v. Clark, 7 W. & S. 127; Monongahela Nav. Co. v. Coons, 6 W. & S. 101.
“Next to permanency in office, nothing can contribute more to the independence of the judges than fixed provision for their support. ... In the general course of human nature, a power over a man’s subsistence amounts to a power over his will. And we can never hope to see realized in practice the complete separation of the judicial and the legislative power in any system which leaves the former dependent for pecuniary resource on occasional grants of the latter: ” Commonwealth v. Mann, 5 W. & S. 403; Foust v. Commonwealth, 33 Pa. 345; Commonwealth v. Gamble, 62 Pa. 246.
Hampton L. O.arson, attorney general and John Gr. Johnson, with them Frederic W. Fleitz, deputy attorney general for the commonwealth.
There is nothing in federal jurisprudence which forbids the increase of salaries of judges already in office; on the contrary, the right to such an increase has been carefully secured.
Under the constitution of Pennsylvania of 1790, as amended in 1838 and in 1851, the right to an increase of salary existed in favor of judges in commission.
There is no contract between a judge and the state that he will serve out his term without an increase of salary : Com. v. Bacon, 6 Sergeant & Rawle, 322; Barker v. Pittsburg, 4 Pa. 49; Butler v. Pennsylvania, 51 U. S. 402.
The language of section 18, of article V of the constitution of 1873 is substantially, if not identically, the same as that of the constitution of 1790, 1838 and 1851; and the striking out of the prohibition against a diminution of salary is not equivalent to the insertion of a prohibition against an increase of salary.
The words “ any public officer ” as used in section 13 of article III do not apply to the judges of our courts.
All presumptions are in favor of the act: Craig v. First Presbyterian Church, 88 Pa. 42; Wolfe v. Butler, 99 Pa. 535; Sugar Notch Borough, 192 Pa. 349.
The debates in the convention cannot control interpretation: Hobbs v. Fogg, 6 Watts, 553; Weigold v. Pittsburg, etc., R. R. Co., 208 Pa. 81.
*421Assuming for argument’s sake that the judges are within the meaning of the '13th section of article 3 of the constitution, the 17th section of the schedule has not been complied with prior to the passage of the act of April 14, 1903. The obvious meaning of the section was the passage of a general bill to fix the compensation of the judiciary. The passage of separate bills relating to the judges of the supreme, common pleas and orphans’ courts respectively would not answer the condition. It is the judges as a class whoso compensation shall be fixed. An examination of the salary acts passed prior to that of 1903 will show that there was neither a literal nor substantial nor intended compliance with the mandate of the schedule. If the series of acts was intended as compliance with the schedulary mandate, it would be expected that they would have some apparent link. It is incredible that acts passed after intervals of seven (Act of June 8, 1881, P. L. 56, as to Supreme Court judges) and nine years (Act of June 4, 1883, P. L. 74, as to common pleas judges) without any probable connection should have been so intended. The suggestion of substantial compliance with the mandate by the passage of this series of acts, is conclusively met by this consideration, that it produces classification which is not only inconsistent with the spirit of the constitution but works injurious discrimination as between the classes into which the judges are divided. The provision that the salaries of the judges should be fixed at the next session of the legislature was for the purpose of adjusting their compensation according to a standard of which time in the interest of equality was of essence. The standard by which the salaries of the common pleas judges, with and without orphans’ court powers, was fixed in 1883 was not the same as that by which those of the separate orphans’ court judges was fixed in 1874, and the latter must lose the benefit of the increase during the term for which they were elected, whilst the objects of the latter act take presently. There is no warrant for this in the constitution. The obvious meaning of both the 13th section of article III of the constitution and the 17th section of the schedule was to deal with the judges as a single class. Their compensation according to the first should neither be increased, nor diminished during the term for which they should be elected, but this provision according to the second should not go into *422operation until their compensation as a class should first be “ fixed and determined ” by necessary implication at a common time. There is nothing in the language used to justify an inference that the 13th section should go into operation on the installment plan—so much in 1874, so much in 1881 and so much in 1883. The single purpose of the sehedulary mandate was to adjust the salaries of the judiciary as a condition precedent to the operation of section 13 of the constitution. The act of 1903 is the first which shows compliance with the mandate of the schedule in -form and effect. It deals with the judiciary as a class on a common standard of time in the adjustment of compensation.
Opinion by
Mb.. Justice Thompson,
December 31, 1904:
The universal rule of judicial action is that judges sit in cases in which they are interested only under compulsion of necessity arising from the entire failure of any other competent tribunal. In the present case, one judge is wholly free from interest, and, by force of this fact, the powers of the court necessarily devolve upon him. If one or two or even a majority were disqualified by interest, the powers of. the court would be exercised by the others without question. The fact that only one is free from interest makes no difference in principle; it is merely more inconvenient. The disposition of the question raised on tins appeal has therefore devolved on the only member of the court not interested in the case, the other members of the court having declined to consult or to enter into any discussion of the case.
The question raised in this appeal is whether the act of assembly entitled “ An Act to fix the salaries of the judges of the Supreme Court, the judges of the Superior Court, the judges of the courts of Common Pleas and the judges of the Orphans’ Court,” approved April 14,1903, P. L. 175, applies to all judges then in commission or only to those thereafter to be commissioned. If it be applicable to the latter only then judges upon the same bench, engaged in the performance of exactly the same judicial functions would receive different compensation, those senior in commission smaller and those junior larger compensations. A condition so anomalous, so inequitable and so clearly repugnant to every principle underlying judicial compensation, *423should not be tolerated unless it be the unavoidable result of a clear and plain mandate of the constitution, and such only should be its warrant.
The constitution creates three co-ordinate branches of government; the legislative, the executive and the judicial, and with a view to the highest and best results for common welfare, clothes them with independent and complete powers. The people having in them inherent all power, have in their fundamental law carved out of it distinctive powers for these respective co-ordinate departments of government and making each one exclusive and independent within its province of action, have given to it those elements of power necessarily incident to it and no more. Each therefore has its well-defined limitations and the preservation of such exact limitations will necessarily best conserve the harmony of the whole.
The judiciary article establishing the judicial branch of the government, contains full and complete powers for conferring jurisdiction, for creating organization, for providing for compensation and for making other essential and subordinate provisions relating to it. The powers distributed to it in the division of powers among the co-ordinate branches of government are within its province, complete, exclusive, unfettered and supreme and especially in regard to the compensation of its judges, its mandate speaks in no doubtful or uncertain language. It requires that they shall receive adequate compensation, to be fixed at stated times by law and paid by the state, and it prohibits all other compensation by way of fees or perquisites.
Our early constitutions, namely, that of 1790 and that of 1838, following directly in the path of the federal constitution were restrictive only as to a diminution of judicial salaries, but not so as to an increase thereof. It may be said that the reasons for not restricting the power to increase judicial compensation, as evidenced by these constitutions are in view of new conditions and enlarged functions springing from increase in population and business, so manifest that a discussion of them would seem vain iteration. The power to increase judicial salaries under those constitutions has never been seriously questioned and the evidence of it may be found in the case of Commonwealth v. Mann, 5 W. & S. 403. As the power to increase judicial salaries was not prohibited by them, it is equally *424true that the present constitution has not done so. The words of its judiciary article, with the exception of the modification of the phrase “ fixed by law ” and the elimination of that relating to diminution of salaries, are identical with those used in the judiciary articles of those constitutions. They contain a clear mandate that the judges “ shall at stated times receive for their services an adequate compensation, which shall be fixed by law and paid by the state.” This article complete in itself for the purposes of that co-ordinate branch of government, unequivocally expresses the mandate for the adequate compensation of its judicial officers and clearly negatives any restriction in regard to any increase thereof. Standing alone with a full grasp of the subject, it gives beyond question or doubt the power in case of inadequacy to increase judicial compensation to adequate amounts during incumbency.
But it is contended that to complete the article it is necessary to import into it from the legislative article of the constitution, article 3, section 13, wherein it is provided “ no law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment.” In that article surrounding the section in question on the one side are different sections relating to special and local legislation, to notices in regard to special bills, to signing of bills, to public contracts for supplies and upon the other side are others relating to revenue, appropriation bills, charitable and educational and limitations of appropriations. Such environments manifestly do not indicate that the section has any relation to the judiciary or is in any manner incident to it, but on the contrary are evincive that it is intended to have no application whatever thereto. An attempt to read it as if actually a part of the judiciary article, demonstrates an incongruity so apparent as to constitute a complete negation of any applicability to the judiciary, but even if it should appear to contain an intention to restrict generally and if such general intent be in conflict with the subsequent particular one contained in the judiciary article, the latter or particular intent being the later expression of the will of the people would dominate. Moreover, in case of antagonism between the section in question and the judiciary article, resulting in a contest for supremacy, the article must prevail in such contest because it creates a co-ordinate branch *425of government, and no mere limitation of legislative powers contained in another part of the constitution and relating to a different branch of government can be permitted to become a weapon to be used to rip up the very vitals of the co-ordinate branch so created and become destructive of that which is essential to its existence.
In the case of Commonwealth v. Griest, 196 Pa. 396, Mr. Justice Green, says:
“ Before passing to the question of authority, only one more thought needs expression. It is (3) that these two articles of the constitution are not inconsistent with each other, and both may stand and be fully executed without any conflict. One relates to legislation only, and the other relates to the establishment of constitutional amendments. Each one contains all the essentials for its complete enforcement without impinging at all upon any function of the other. And it follows further that because each of these articles is of equal dignity and obligatory force with the other neither can be used to change, alter or overturn the other.”
It cannot be successfully contended that the judiciary under the article is entitled to a right and that by the construction of another part of the constitution such right is destroyed and made nugatory. A construction leading to such result would lack the essential elements that should prevail in constitutional construction and would be violative of the rule that a constitution is “ to be interpreted to carry out the great principles of government and not to defeat them.” The mandate of the judiciary article is that the judges during their constitutional terms of office shall receive at stated times adequate compensation for their services. The word “ adequate ” has a plain meaning and is clearly understood by people generally. Words used in the fundamental law are not to have a technical meaning, but are to be understood in the sense in which people generally understand them. The word in question is plain; it means fully equal to requirements or occasions, commensurate, and no resort to derivatives is required to determine its meaning. It does not mean average or graduation. When in appellant’s argument it is said, “ an adequate compensation for a term of ten or twenty-one years would result in giving a judge something more than sufficient for the earlier years of *426his service and something less than sufficient for the latter years of his service and still the adequacy of his compensation for the entire term be preserved,” it is but an attempt to make “ adequate ” the equivalent of average and to indicate a feast or a famine. Again, in that argument when it is also said that “there is nothing anomalous in the fact that Judge A., in the tenth year of his incumbency is receiving a compensation which a legislature ten years ago deemed adequate and that such compensation is less than the compensation of Judge B., who is in the first year of his incumbency and whose compensation was deemed adequate by another legislature a year ago,” it is an effort to resolve adequacy of compensation into graduation. Thus the trail of that argument becomes so attenuated as to be almost lost in a wilderness of words.
In order to secure adequate compensation, both to existing judges by way of increase and to those subsequently appointed or elected, the constitution speaks clearly by its schedule, No. 17, where it provides: “ The General Assembly at the first session after the adoption of this constitution shall fix and determine the compensation of the Supreme Court and of the Judges of the several Judicial Districts of the Commonwealth.” An act executing the mandate of this schedule, must, in view of the command contained in the fundamental law, necessarily fix a compensation that is adequate and when its adequacy is thus “ fixed and determined ” in pursuance of the constitutional requirement, it becomes definitely then settled, prohibitive of decrease and permissive of increase in case of inadequacy, springing from changed conditions. The constitution by this mandate thus clearly indicates an increase of the then, existing salaries if necessary to do so in order to make them adequate. Tentative and partial acts in this direction have from time to time been passed increasing different salaries, but there has been no substantial compliance with the requirements of the schedule until the present act, which is general in title and of a broad scope, manifestly intended to carry out the mandate. Those partial attempts not having operated to exhaust the power, its exercise by the present act is manifestly within the command contained in the schedule. By that act the legislature under the mandate to determine adequacy of compensation, has declared that the salaries there*427in provided for are adequate for the judges of the different courts. There can be but one adequate compensation for each of the judges of the same court because no matter how much greater the experience or learning of one member of it may be than that of another, there can be no difference in the actual performance of the judicial functions. The judicial genius who brings the highest order of learning and ability to bear in such performance, stands upon the same level with the merest tyro of a judge, whose learning and ability in comparison may be as the shadow is to the substance. It is futile to contend that there may be different adequate compensations for different members of the same court.
It is contended that the words public officers used in the thirteenth section of article III, should be applied to judges as public officers and the power to increase the salaries of those in commission at the date of the act did not exist. The jurisdictional powers of judges, their judicial functions, their constitutional terms of office, their well-defined position in the co-ordinate branch of the government indicate a distinctive class of persons required to perform particular functions. They exercise the powers vested in courts, as such, and not in them as officers qua officers, with duties specifically designated as in case of public officers. The constitution declares that the judicial power of the commonwealth (that is the judicial sovereignty of the people) is vested in the Supreme Court and other courts, and the exercise of their functions, their decisions, and all that emanates from them, becomes judicial ; they are not public officers within the generic words used in the section in question. Those words are not used as applicable to all public officers. If it had been intended in the fundamental law to do so, doubtless exact words to accomplish that result would have been used, but when the constitution makes a distinctive provision prohibiting an increase of the compensation of certain public officers, such as members of the legislature, it is manifest that these words were not used in a general sense and by no construction can they be generically applicable to the judiciary. A comparison of the phraseology used in the section with the language of the article makes this apparent.
The judiciary article fixes the terms of the judges’ offices *428and strikes down emoluments and the first phrase of the thirteenth section as it relates to extending the term of public officers cannot relate to those of the judges, which are definitely fixed by the constitution and that which relates to emoluments can have no application to them, because under the article they are prohibited from receiving any. But it is said that if the public officers referred to in the section are to be limited to those created by the legislature, the officers so designated would be few in number and the presumption is that the constitution would not be operative to effect a result so vain, but appellees have- furnished a list of public officers to whom it applies, with salaries ranging from $2,500 to $4,500 per annum and connected with some nineteen different departments of government. Surely the constitution does not do a vain thing by providing against the possibility of undue and improper extension of the terms and the increase of compensation of so numerous a class of public officers. Because such is the scope of the section and because it was a limitation of legislative power in that regard, it was placed in the heart of the article on legislation and its words indicate a restriction limited to a' definite class of public officers only and cannot by construction be coupled with the judiciary article so as to make them applicable to judges.
But it is contended that if the section be not applied to all public officers as contended for by the appellant, the executive and judiciary will be placed at the mercy of the legislative departments of the government, and the result will be subversive of the equipoise of the government. It is hardly necessary to build bridges with which to cross streams that may never exist and it is scarcely wise to make possible fears a ground for judicial construction. If they should be, judicial construction might become emotional in character; judges of timid nature responding to their fears, might confine constitutional constructions within too narrow limits, and those possessing great courage,- might extend them to perilous ones. But the fears suggested seem more fanciful than real. The executive with its veto and other associated powers is quite able to protect itself against aggression from the legislative department. Even if open to attack, the judiciary with a high standard of official conduct need have no fears of successful assault. Encircled *429by confidence and respect, tbe anathema of the people ever ready to protect it as the surest safeguard of rights and property, would fall with crushing effect upon aggressors, and breed a consternation that would repel attack. The contentions of the appellant must be resolved against him and the assignment' of error cannot be sustained.
The judgment is, therefore, affirmed.